Citation Nr: 0946080	
Decision Date: 12/03/09    Archive Date: 12/08/09

DOCKET NO.  07-31 112	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Whether new and material evidence has been received 
sufficient to reopen a claim for service connection for 
transverse myelitis with loss of motor, sensory, bowel, 
bladder, and sexual function below the D5 level (claimed as 
paralysis secondary to compression fracture of the T6 
vertebra).  

2.  Entitlement to an increased rating for degenerative joint 
disease of the thoracic spine (previously rated as residuals 
of a compression fracture of the T6 vertebra), currently 
evaluated as 40 percent disabling.  

REPRESENTATION

Appellant represented by:	Linda E. Blauhut, Attorney


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The Veteran served on active duty from October 1947 to June 
1949 and from January 1951 to September 1953.   

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2007 rating action of the 
Department of Veterans Affairs Regional Office (RO) in 
Columbia, South Carolina.  In that determination, the RO 
concluded that new and material evidence sufficient to reopen 
a claim for service connection for transverse myelitis with 
loss of motor, sensory, bowel, bladder, and sexual function 
below the D5 level (claimed as paralysis secondary to 
compression fracture of the T6 vertebra) had not been 
received.  Also, the RO awarded a compensable evaluation of 
40 percent, effective from December 6, 2006, for the 
service-connected degenerative joint disease of the thoracic 
spine (previously rated as residuals of a compression 
fracture of the T6 vertebra).  

In May 2008, the Board agreed that new and material evidence 
sufficient to reopen a claim for service connection for 
transverse myelitis with loss of motor, sensory, bladder, and 
sexual function below the D5 level (claimed as paralysis 
secondary to compression fracture of the T6 vertebra) had not 
been received.  Thus, the Board denied this portion of the 
Veteran's appeal.  In addition, the Board remanded the 
Veteran's claim for an increased rating for the 
service-connected degenerative joint disease of his thoracic 
spine to the RO, through the Appeals Management Center (AMC) 
in Washington, D.C., for further evidentiary development.  

In July 2008, the Veteran appealed the Board's denial of his 
new and material claim to the United States Court of Appeals 
for Veterans Claims (Court).  In April 2009, the Veteran's 
attorney informed the Court of the Veteran's death one week 
earlier in that month.  In July 2009, the Court dismissed the 
Veteran's appeal.  

Please note that this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).  


FINDINGS OF FACT

1.  The Veteran in this case served on active duty from 
January 1951 to September 1953.  

2.  In April 2009, the Veteran's attorney informed the Court 
of the Veteran's death one week earlier in that month.  


CONCLUSION OF LAW

Due to the death of the Veteran, the Board has no 
jurisdiction to adjudicate the merits of this appeal at this 
time.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 
(2008); but see Veterans' Benefits Improvement Act of 2008, 
Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the Veteran died during the pendency of the 
appeal.  As a matter of law, appellants' claims do not 
survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 
1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 
333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  
This appeal on the merits has become moot by virtue of the 
death of the Veteran and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 20.1302 (2009).  In reaching this determination, the 
Board intimates no opinion as to the merits of this appeal or 
to any derivative claim brought by a survivor of the Veteran.  
38 C.F.R. § 20.1106 (2009).  

Indeed, the Board's dismissal of this appeal does not affect 
the right of an eligible person to file a request to be 
substituted as the appellant for purposes of processing the 
claim to completion.  Such request must be filed not later 
than one year after the date of the Veteran's death.  See 
Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-
389, § 212, 122 Stat. 4145, 4151 (2008) (creating new 
38 U.S.C. § 5121A, substitution in case of death of a 
claimant who dies on or after October 10, 2008).  As provided 
for in this new provision, a person eligible for substitution 
will include "a living person who would be eligible to 
receive accrued benefits due to the claimant under section 
5121(a) of this title ...."  The Secretary will be issuing 
regulations governing the rules and procedures for 
substitution upon death.  Until such regulations are issued, 
an eligible party seeking substitution in an appeal that has 
been dismissed by the Board due to the death of the claimant 
should file a request for substitution with the VA RO from 
which the claim originated (listed on the first page of this 
decision).  


ORDER

The appeal is dismissed.  


		
N. R. ROBIN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


